AMENDMENT TO EMPLOYMENT AGREEMENT
     This is an amendment, dated March 31, 2009 (the “Amendment”), to the
Employment Agreement, dated December 28, 2007 and effective April 1, 2009 (the
“Successive Agreement”), between SAGA COMMUNICATIONS, INC. (the “Corporation”)
and EDWARD K. CHRISTIAN (“Christian”).
     WHEREAS, the Corporation and Christian desire to amend (a) Section 5 of the
Successive Agreement to allow the elective deferral by Christian of annual
salary to be paid by the Corporation to Christian in accordance with the
Successive Agreement and (b) Section 7 of the Successive Agreement to make
express reference to the Corporation’s Chief Executive Officer Annual Incentive
Plan for determination of Christian’s bonus.
     NOW THEREFORE, IN CONSIDERATION of the premises and covenants of the
Successive Agreement, it is hereby agreed as follows:
     Section 5 of the Successive Agreement is amended to add the following at
the end of such section:
“Upon written election by Christian delivered to the Corporation, Christian may
defer any or all of the annual salary payable to Christian pursuant to this
Section 5 during the Term. For deferral of annual salary payable in calendar
year 2009, Christian shall provide written election of such deferral to the
Corporation no later than March 31, 2009. For deferral of annual salary payable
in any calendar year after 2009, Christian shall provide written election of
such deferral no later than December 31st of the prior calendar year. Any
election of deferral shall state the amount of such deferral and the date or
dates upon which such deferred compensation shall be paid.”
     The first sentence of Section 7 of the Successive Agreement is amended in
its entirety as follows:
“In addition to the salary specified in paragraph 5 and the annual increases
specified in paragraph 6, Christian shall be eligible for (a) stock options in
such amounts as shall be approved by the Compensation Committee of the
Corporation from time to time, and (b) bonuses in such amounts as shall be
determined pursuant to the terms of the Chief Executive Officer Annual Incentive
Plan of Saga Communications, Inc., originally effective as of January 1, 2000
and as amended effective as of January 1, 2005, or as otherwise determined by
the Compensation Committee of the Corporation in its discretion based on the
performance of the Corporation and the accomplishment of objectives mutually
established by the Compensation Committee and Christian.”

 



--------------------------------------------------------------------------------



 



     Except as expressly amended hereby, the Successive Agreement is hereby
ratified and confirmed to be in full force and effect in accordance with its
terms.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as
of the day and year first set forth.

            SAGA COMMUNICATIONS, INC.
      By:   /s/ Gary Stevens         Gary Stevens        Chair, Compensation
Committee              /s/ Edward K. Christian       Edward K. Christian       
   

2